Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 21 January 1816
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith




My Dear Mother
Ealing near London 21st January 1816


Your last Letter was indeed flattering to me. eminently as you are gifted with the talent of writing your approbation must afford the greatest pleasure and exite encouragement. It has often been to me a source of wonder how you can write to so many in one family, and yet never appear at a loss for subjects; but you possess the talent of giving interest even to trifles and the easy course of your thoughts, seems to flow upon the paper like an unruffled stream, clear, and smooth; whereas I can never mould my thoughts to my will and my style is always loose unconnected and irregular and I frequently find it impossible to express a single idea.
Of the death of Mr. Hellen I had already heard and could not be surprized at it having been so constantly expected for the last two years He has lef his family quite independent.
I am informed that Mr. Muir who was the last remaining partner of my father, is dead, and all the property which was assuredly in the hands of different persons in America, is gone no one knows how. even my fathers title to 40000 acres of Land in Georgia, has disappeared, and nothing is left to his children, while the relatives of this partner, are-joying the property. My Brother has written to me to enquire if any thing can be done but I am quite incapable of advising, and I much fear that every effort would prove vain, to discover how the property has been disposed of. But it surely is hard to suffer such cruel injustice.
I return you many thanks for the Letter you enclosed me from my Brother; I am proud to say he has proved an honour to his protecters, and though he is doomed to wither in those uncongenial Regions, I am confident that as long as he holds the Office, he will do his duty in it. I have met several persons who without knowing my relationship, have been loud in his prays. and Mr. Gallatin says he never while he was in Office met with such a weight of evidence in the favour of any one.
Though living in England even near London, I am so totally out of all possibility of hearing any of fashionable news, it is utterly out of my power to recount any thing that can promote your amusements, and George has been confined by a Rheumatic fever, and I have had an old attack of the Eresipilas in my Ears, and head, so that I have not been out of the house for five weeks. We are all once more well, George looks and is still excessively delicate, he outgrows all his strength, and you know Mr. A. has ideas respecting young people which he cannot be convinced are rather imprudent at their time of life; exposure to all kinds of weather may be proper when the constitution is thouroughly fixed but there are periods of life and occasions when it is better to err on the other side of the question.
John remains much as he was as to height, but in fine health, and grown extremely fat. He is a most pleasing child, but is not studious enough to please his father, he is a general favorite among the masters at his School, and they have a high idea of his talents, and are generally satisfied with his studies: he is a great Arithmetician and the rapidity with which he learns quite surprizes his master. It is singular that the other two who are so much more studious, and steady, find this branch of their education much more laborious. He now speaks french quite fluently, and reads it very prettily. Charles has already forgotten his Russian and German, and School seems to produce a strange effect on him; he is one of those observing, and imitative children, to whom every thing becomes a matter of attention, and attraction; the consequences of which is, that he is, so intent upon every thing that is passing in the School before him, he cannot fix his attention to his particular studies, and he is not thought so highly of in the School as he merits, and does not improve as much as we had reason to expect.
Present my duty and affection to the President, and love to Susan and Louisa and as believe me ever dutifully yours


L. C. A.


